DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     TOTAL MD ORTHOPEDICS and NEUROSURGERY, LLC a/a/o
                    NANOTTE ULYSSEE,
                        Appellant,

                                      v.

              STATE FARM FIRE AND CASUALTY COMPANY,
                             Appellee.

                                No. 4D21-86

                               [April 29, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case Nos.
502019AP000055 and 502017SC003165.

   Todd Landau of Todd Landau, P.A., Hollywood, for appellant.

  Nancy A. Copperthwaite and Marcy Levine Aldrich of Akerman LLP,
Miami, and Tracy T. Segal of Akerman LLP, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.